Pearson, C. J.
1. The first ground upon which the demurrer is put cannot be sustained. The return to the-execution “wholly unsatified,” is not a sufficient .return, as it does not conclusively appear thereby that no goods of the testator were to be found. After an absolutd judgment-against executors, the usual course is to issue an execution •and have it returned, “ no goods or chattels of the testator to be found.” Upon sci. fa, or defendant suggesting a devastavit, the judgment shows that the executor had assets, and the return of the sheriff that the assets cannot be found,, fixes the executor with a devastavit; but if the plaintiff in the judgment choses to take upon himself the onus of proving a devastavit, by proof aliunde, there is no necessity for an execution to issue and be returned nulla bona, provided the executor can be fixed with a devasit by other proof. After an action of ejectment, the usual course is to issue a writ of possession and have it returned “ executed,” before; *120.issuing a writ for mesne profits; but the writ may be issued without such execution and return, provided the plaintiff is prepared to prove that he had obtained possession before the ■commencement of the action.
2. The second ground upon which the demurrer is put is well taken. The office of executorship is joint, and if one ■of two executors dies, the office survives, and the survivor is to take into his possession all of the estate of the testator so as to finish the administration of his estate. The presumption ■of law from the rights of the surviving executor is, that .•after the death of Clark, Sr., all of the estate of the testator, 'which had not been administered, passed into the hands of Neill the surviving executor. It follows, that Clark, Jr., the •executor of Clark, £5r., cannot be sued without joining the .surviving executor, in whose hands the assets of the testator are supposed to be, or rather into whose hands the assets are supposed to have passed. If such be the fact, the executor of Clark, Sr., is not responsible, as his testator is not fixed with a devastavit. So the merits of the case depends upon whether Clark, Sr., was guilty of a devastavit, or whether at his death the assets passed into the hands of the surviving executor, and although he be insolvent, the executor of Clark, Sr., is entitled to have him made a party to the action.
Indeed, it might be made a question, whether a creditor of the first testator could at law maintain an action against the executor of a deceased executor, and was not left to his ■action against the surviving executor, who represents the estate. It is clear from the authorities that he cannot sue him alone, and must join the surviving executor.
The insolvency of the surviving executor does not alter the case; if the assets have passed into his hands they are lost, if he has not got them in hand, the remedy of the creditor is in equity, to prevent the executor of the deceased executor from paying them over to the surviving executor, *121and having them applied to his judgment debt, and in case of a devastavit, having the onus fixed on the party who committed it.
Error. Judgment reversed, and judgment that the writ be quashed.
Per Curiam.
Judgment reversed.